Atkinson, J.
1. The petition as amended was not demurrable on the ground that it failed to allege a cause of action for equitable relief as prayed.
2. The special demurrers to certain paragraphs of the original petition, on the grounds that the allegations were mere conclusions of the pleader, were irrelevant and immaterial, and in one instance that the allegations are merely matters of evidence, are without merit. The only remaining ground of special demurrer was met by appropriate amendment.
3. Tlie evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Norman & Norman, for plaintiffs in error.
Burnside & McWhorter, contra.